Case 6:20-cv-00156-CEM-GJK Document 18 Filed 04/06/20 Page 1 of 1 PageID 173



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   JOHN DEATHERAGE,

          Plaintiff,

   v.                                                  Case No: 6:20-cv-156-Orl-41GJK

   EXPERIAN INFORMATION
   SOLUTIONS, INC.,

          Defendant.


                                          ORDER

          Experian’s Unopposed Motion for Extension of Time to Respond to Plaintiff’s

   Motion to Strike (Doc. 17), is GRANTED. Experian has through April 17, 2020 to respond

   to the motion to strike.

          DONE and ORDERED in Orlando, Florida on April 6, 2020.




   Copies furnished to:

          Counsel of Record
          Unrepresented Parties
